LAW OFFICES
RICHMOND & QUINN
A PROFESSIONAL CORPORATION
360 K STREET, SUITE 200
ANCHORAGE, ALASKA 99501
TELEPHONE: (907) 276-5727
FACSIMILE. (907) 276-2953

Brian V. Gerd

360 K Street, Suite 200
Anchorage, AK 99501
Phone: (907) 276-5727
Fax: (907) 276-2953
bgerd@richmondquinn.com

 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ALASKA

 

 

 

 

 

ENERSYS DELAWARE INC., )
)
Plaintiff, )
V. )
)
KAKTOVIK ENTERPRISES, LLC and )
MARSH CREEK, LLC, )
) Case No. 3:19-cv-00186-SLG
Defendants. )
)
AFFIDAVIT OF KRISTINE A. HAMANN REGARDING
PROOF OF SERVICE
STATE OF ALASKA )
) ss.

THIRD JUDICIAL DISTRICT )
I, Kristine A. Hamann, being first duly sworn, depose and state as follows:
1, Iam a legal assistant with the law firm of Richmond & Quinn who represent
Enersys Delaware, Inc. in this matter.
2. Attached as Exhibit 1 is the return of service on Kaktovik Enterprises, LLC
c/o Matthew Rexford as registered agent, Box 73, Kaktovik, Alaska 99747.

3. The original summons and complaint were served.

Case 3:19-cv-00186-SLG Document4 Filed 07/26/19 Page 1 of 2

 
360 K STREET, SUITE 200

LAW OFFICES
RICHMOND & QUINN
ANCHORAGE, ALASKA 99501

A PROFESSIONAL CORPORATION

TELEPHONE: (907) 276-5727
FACSIMILE: (907) 276-2953

 

 

FURTHER YOUR AFFIANT SAYETH NAUGHT.

 

Kristine A. Hamann

SUBSCRIBED and SWORN TO before me this’ U Yay of July 2019.

 

sy : Sy Pt
Ses Ly KD oer Pabhies in ati fot Z Alaska
Ss e ae S My Commission Expires: > / /
= (NOTARY) =
ze IC jx
z PUBL AS
ZB Sie, de “o SS
%, ax sores me

7é
loam iy

AFFIDAVIT OF KRISTINE A. HAMANN REGARDING PROOF OF SERVICE
EnerSys v. Kaktovik Enterprises, LLC, et al. Case No. 3:19-cv-00186-SLG

Page 2 of 2

Case 3:19-cv-00186-SLG Document 4 Filed 07/26/19 Page 2 of 2

 
